Citation Nr: 0715331	
Decision Date: 05/23/07    Archive Date: 06/01/07

DOCKET NO.  05-03 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for rheumatoid arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel





INTRODUCTION

The veteran had active service from January 1959 to January 
1961 and from August 1967 to June 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2004 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

In essence, the veteran alleges that he had rheumatic fever 
as a child which caused or aggravated rheumatoid arthritis 
during service.  However, the veteran is a lay person and as 
such he is not competent to render medical opinions, although 
the Board notes that VAOPGCPREC 6-2000 indicates that 
rheumatic fever can cause cardiovascular disease or 
complications.  

The veteran's service medical records (SMRs) are negative for 
a diagnosis of rheumatoid arthritis.  However, the veteran 
alleges that inservice laboratory studies indicate that he 
had rheumatoid arthritis during service.  In this regard, in 
October 1959, during his first period of service, it was 
noted that he had a past history of possible rheumatic fever 
and that currently his sedimentation rate was 20.  In June 
1968, during his second period of service, he was afforded a 
cardiology work-up for possible complication s of the 
rheumatic fever which he had had at age two.  The pertinent 
impression was rheumatic fever, by history.  

On VA general medical examination in March 1971 it was noted 
that the veteran had a past history of having had rheumatic 
fever at an early age with apparently no residual disability.  

Dr. Sedotal stated in May 1973 that the veteran had a 
rheumatic profile.  Although knee X-rays were negative, he 
had a "positive CRP" and a "weak positive RA."  
Subsequently, Dr. Sedotal's office reported in 2004 that 
there were no more records pertaining to the veteran because 
records were not kept beyond ten years.  

On VA examination in March 1976, the veteran reported that he 
received a diagnosis of rheumatoid arthritis.  

Records from Dr. Brelsford reflect that in June 2004 it was 
reported that the veteran had been diagnosed with rheumatoid 
arthritis in the late 1960s.  The physician discussed 
rheumatoid arthritis with the veteran and the working 
diagnosis was historic rheumatoid arthritis - Stage I or II - 
with a history of Hepatitis C - currently on Interferon.  In 
July 2004, a right knee MRI yielded findings which might 
reflect age-related degenerative or additional changes 
related to an underlying inflammatory arthritis or an old 
injury.  In August 2004, the working diagnosis was structural 
osteoarthritis of the knee with a history of rheumatoid 
arthritis and Hepatitis C.  In September 2004 the veteran had 
no evidence of rheumatoid arthritis that could be detected on 
examination and the working diagnosis was poly-arthritis 
which appeared to be a structural-type problem.  However, it 
was also noted that if any rheumatoid change was seen by "C-
reactive protein and sedimentation rate" the veteran would 
be treated accordingly.  

Records of Dr. Morgan reflect an August 2005 assessment of 
rheumatoid arthritis.  

In view of the foregoing, an examination is needed to 
determine the etiology of the veteran's current diagnosis of 
rheumatoid arthritis.

Lastly, it does not appear that the veteran has been informed 
of the potential law and regulations governing ratings and 
effective dates.  Generally see Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

Accordingly, the case is REMANDED for the following action:

1. Ensure that all VCAA notification 
required by 38 U.S.C.A. §§ 5103 and 5103A 
and 38 C.F.R. § 3.159 are fully complied 
with.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

2. Schedule the veteran for a VA 
examination by a physician to assess the 
nature, time of onset, and etiology of 
any current rheumatoid arthritis that he 
now has.  If for any reason the veteran 
cannot be examined, the RO should arrange 
to have the veteran's claim file reviewed 
by appropriate VA medical personnel.  

The examiner (or evaluator) should 
express an opinion as to whether the 
veteran now has rheumatoid arthritis.  

If the veteran does has rheumatoid 
arthritis, an opinion should be expressed 
as to the nature, time of onset, and 
etiology of the veteran's rheumatoid 
arthritis.  Specifically, the examiner 
should render an opinion as to whether 
there is a 50 percent probability or 
greater (at least as likely as not) that 
any rheumatoid arthritis that the veteran 
now has had its origin during active 
service, or manifested within one year of 
discharge from either period of military 
service, with his discharges having been 
in January 1961 and June 1968; or that 
any current rheumatoid arthritis that the 
veteran now has is otherwise 
etiologically related to either of his 
periods of active service.   

The examiner is asked to comment on the 
clinical significance that the veteran's 
sedimentation rate during his first 
period of service as well as the 
"positive CRP" and a "weak positive 
RA" found in 1973.  

In formulating an opinion, the examiner 
is asked to consider that the term "at 
least as likely as not" does not mean 
"within the realm of possibility, rather 
it means that the weight of the medical 
evidence both for and against the 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against 
causation.  

Discuss the rationale of the opinion, 
whether favorable or unfavorable.  If 
however, no opinion can be rendered, 
please explain why this is not possible.  
It is absolutely imperative that the 
examiner have access to and review the 
claims folder for the veteran's pertinent 
medical history. 

If possible, all necessary testing should 
be done and the examiner should review 
the results of any testing prior to 
completion of the examination report.  If 
an examination form is used to guide the 
examination, the submitted examination 
report should include the questions to 
which answers are provided.   

3. Thereafter, review the claims file.  
If any development is incomplete, 
including if the examination report does 
not contain sufficient information or 
responses to the questions posed, take 
corrective action before readjudicating 
the claim.  38 C.F.R. § 4.2 (2006). 

4. After the above development has been 
completed, adjudicate the claim.  If the 
benefit remains denied, furnish the 
veteran a supplemental statement of the 
case and return the case to the Board.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed.  No inference 
should be drawn regarding the final disposition of the claims 
as a result of this action.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
D. BREDEHORST
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

